DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing of fig.8 is objected to under 37 CFR 1.83(a). Figures fail to show a reference number associated with each of “sensor unit accommodating portion”, “an internal space of the sensor unit accommodating portion” (recited in claims 1-2); “first side”, “second side” (as recited in claim 2); “an outer peripheral portion”; “a connection port portion”; “a lower end of a connection port portion”; “an inner peripheral portion of a terminal base” (as recited in claim 3). Therefore, a reference number associated with “sensor unit accommodating portion”, “an internal space of the sensor unit accommodating portion” (recited in claims 1-2); “first side”, “second side” (as recited in claim 2); “an outer peripheral portion”; “a connection port portion”; “a lower end of a connection port portion”; “an inner peripheral portion of a terminal base” (as recited in claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Note that: once a reference number associated with each of “sensor unit accommodating portion”, “an internal space of the sensor unit accommodating portion” (recited in claims 1-2); “first side”, “second side” (as recited in claim 2); “an outer peripheral portion”; “a connection port portion”; “a lower end of a connection port portion”; “an inner peripheral portion of a terminal base” (as recited in claim 3). Therefore, a reference number associated with “sensor unit accommodating portion”, “an internal space of the sensor unit accommodating portion” (recited in claims 1-2); “first side”, “second side” (as recited in claim 2); “an outer peripheral portion”; “a connection port portion”; “a lower end of a connection port portion”; “an inner peripheral portion of a terminal base” (as recited in claim 3) are added to the drawings, the reference number associated with each of “sensor unit accommodating portion”, “an internal space of the sensor unit accommodating portion” (recited in claims 1-2); “first side”, “second side” (as recited in claim 2); “an outer peripheral portion”; “a connection port portion”; “a lower end of a connection port portion”; “an inner peripheral portion of a terminal base” (as recited in claim 3). Therefore, a reference number associated with “sensor unit accommodating portion”, “an internal space of the sensor unit accommodating portion” (recited in claims 1-2); “first side”, “second side” (as recited in claim 2); “an outer peripheral portion”; “a connection port portion”; “a lower end of a connection port portion”; “an inner peripheral portion of a terminal base” (as recited in claim 3) also needs to be added to the instant specification for clarity.
 
Examiner suggests that applicant should double check instant drawings and future amendments to claims to eliminate similar drawing objections as pointed out above (see drawing objections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa – JP 5656319 (English Translation) in further view of Koehler – US 20100089169 (hereinafter “Ko”), and further in further view of Willner – US 20110290030.

As to claim 1, Ishikawa teaches a pressure sensor 10 comprising: a sensor unit including: a sensor chip 32 ([0037]) for detecting a pressure and transmitting a detection output signal ([0038]), at least one input-output terminal 34 electrically coupled to the sensor chip 32 ([0039]), and a supporting member 18, 22 ([0050]: hermetic glass 22 corresponds to “a supporting member”) for supporting the sensor chip 32 ([0039]); a sensor unit accommodating portion 48 filled with a sealant ([0047]: resin corresponds to “a sealant”; fig.1: space that is filled with sealant or resin corresponds to “an internal space” of the sensor accommodating portion; thus “a sensor unit accommodating portion filled with a sealant”).

Ishikawa further teaches of pressure sensor 10 includes a housing 50 to house sensor unit (fig.1).


    PNG
    media_image1.png
    752
    615
    media_image1.png
    Greyscale


Ishikawa does not explicitly teach a connector electrically coupled to the input-output terminal; and a sensor unit accommodating portion filled with a sealant, for accommodating the connector and the sensor unit, wherein the connector includes at least one bubble discharge opening for pushing out and discharging a bubble into an internal space of the sensor unit accommodating portion and into outside being continuous with the internal space when the sensor unit accommodating portion is filled with the sealant.

Ko teaches a connector electrically coupled to electronic components in interior of pressure sensor (fig.1; [0046]: injected molded contacts 10 for electrical connection of electronic components in interior of pressure sensor, wherein the pressure sensor includes flexible electrical connectors 3).

It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine pressure sensor of Ishikawa with teachings of Ko to include a connector electrically coupled to the input-output terminal; and a sensor unit accommodating portion filled with a sealant, for accommodating the connector and the sensor unit, for sealing pressure sensor ([0058]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for sealing pressure sensor) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Modified Ishikawa does not explicitly teach wherein the connector includes at least one bubble discharge opening for pushing out and discharging a bubble into an internal space of the sensor unit accommodating portion and into outside being continuous with the internal space when the sensor unit accommodating portion is filled with the sealant.

Willner teaches a concept of: in pressure sensors, a protective gel is dispensed over wire bonds, glass, and gages to protect against corrosion (wire bonds) and degradation (glass); bubbles or voids in the gel, depending on their location, sometimes allow corrosion or degradation, or cause mechanical damage to bond wires or bonds. Because of these problems, it is desirable for the gel to be easily inspectable. Presence of gel (an electrical insulator) on electrical contact spring landing pads can cause unwanted open or intermittent contacts ([0006]); Sometimes the gel doesn't flow where it is directed and occasionally air is trapped forming a bubble or a void in coverage ([0047]). In these cases, the gel doesn't serve its protective function; benefit of the oversized wire bond window 140 is the reduced occurrence of bubbles or voids in the protective gel ([0048]); the oversized wire bond window is a cut through since [0015] states that gel flow is managed by dispensing the gel into the oversized wire bond window; wires running routed through an oversized wire bond window 140 of electronics board 122 (“electronics board” corresponds to substrate) (FIG. 3). Hence, “oversized wire bond window 140” corresponds to “bubble discharge opening”.

Since claim 1 recites term “at least one bubble discharge opening for”, wherein the term “for” is directed to “intended use” (see MPEP 2103 C), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify connector or housing plug of modified Ishikawa with concept teachings of Willner to include wherein the connector includes at least one bubble discharge opening for pushing out and discharging a bubble into an internal space of the sensor unit accommodating portion and into outside being continuous with the internal space when the sensor unit accommodating portion is filled with the sealant, to reduce occurrence of bubbles or voids in the protective gel ([0048]). Bubbles or voids in the gel, depending on their location, sometimes allow corrosion or degradation, or cause mechanical damage to bond wires or bonds ([0006]). Since benefit of the oversized wire bond window is the reduced occurrence of bubbles or voids in the protective gel ([0048]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to reduce occurrence of bubbles or voids in the protective gel/resin/sealant to protect bond wires or bonds from corrosion and degradation and mechanical damage caused by bubbles or voids in the protective gel/resin/sealant) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 4, modified Ishikawa teaches all limitations of claim 1, Ishikawa further teaches wherein the sensor unit further comprises a housing 50 including an insulating member 22 for supporting the input-output terminal 34 ([0050]: hermetic glass 22 corresponds to “an insulating member”) for supporting the input-output terminal 34). 

As to claim 8, modified Ishikawa teaches all limitations of claim 1, Ishikawa further teaches wherein the supporting member is a chip mounting member 18 made of a metal and supported and insulated from the sensor unit via hermetic glass 22 (fig.1 and [0034]).

Allowable Subject Matter
Claims 2-3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable once all drawing objections are corrected and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

	As to claim 2, claim 2 includes a substrate supported by one end of the input-output terminal and electrically coupled to the connector, wherein the substrate includes at least one bubble discharge opening extending through the substrate in a first direction and separated from the input-output terminal in a second direction traverse to the first direction by the substrate, the bubble discharge opening for pushing out and discharging a bubble - 17 -Docket No. 14321.247.1on a first side of the substrate into a portion of the internal space of the sensor unit accommodating portion on a second side of the substrate, wherein the bubble is pushed out and discharged outside of the sensor unit accommodating portion when the sensor unit accommodating portion is filled with the sealant, wherein the at least one bubble discharge opening is filled with the sealant after filling the sensor unit accommodating portion with the sealant, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 5-7 are allowable based on their dependency on claim 2. 

As to claim 3, claim 3 includes wherein a plurality of the bubble discharge openings are formed between an outer peripheral portion at a lower end of a connection port portion and an inner peripheral portion of a terminal base in the connector at predetermined intervals along a circumferential direction of the connection port portion, in combination with the other recited elements, were not reasonably found in the Prior Art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861